Citation Nr: 1039101	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  07-24 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for short-term memory loss, 
to include as due to an undiagnosed illness.

2.  Entitlement to service connection for sinusitis, claimed as 
upper respiratory problems, to include as due to an undiagnosed 
illness.

3.  Entitlement to service connection for allergic rhinitis, 
claimed as upper respiratory problems, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include generalized anxiety disorder, claimed as 
depression, to include as due to an undiagnosed illness.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran has verified active service from August 1981 to July 
1986 and January 22, 1991 to March 26, 1991, with additional 
periods of unverified active and inactive service.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's 
claims of entitlement to service connection for sinusitis, 
allergies, short-term memory loss, and major depressive disorder.  

The Veteran was scheduled to appear before the Board, at the 
Board's Central Office in Washington, D.C., on March 13, 2008.  
However, she did not report to the hearing, and has not provided 
an explanation for her absence.  As such, her request for a 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2010).

In March 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the Veteran 
does not currently demonstrate short-term memory loss, or a 
disability diagnosed to include short-term memory loss.

2.  The probative evidence of record indicates that the Veteran 
does not currently demonstrate sinusitis.

3.  Allergic rhinitis, a known condition not due to an 
undiagnosed illness, was incurred in or aggravated by the 
Veteran's active service.

4.  An acquired psychiatric disorder, to include generalized 
anxiety disorder, a known condition not due to an undiagnosed 
illness, was incurred in or aggravated by the Veteran's active 
service.


CONCLUSIONS OF LAW

1.  Short-term memory loss, or a disability diagnosed to include 
short-term memory loss, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3.  Allergic rhinitis, a known condition not due to an 
undiagnosed illness, was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

4.  An acquired psychiatric disorder, to include generalized 
anxiety disorder, a known condition not due to an undiagnosed 
illness, was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

The Veteran was notified in a March 2006 VCAA letter of the 
evidence not of record that was necessary to substantiate the 
claims.  She was told that she needed to provide the names of 
persons, agencies, or companies who had additional records to 
help decide her claims.  She was informed that VA would attempt 
to review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination if 
appropriate, and obtain service, VA, or private treatment records 
as indicated.  

The timely March 2006 letter also informed the Veteran as to the 
appropriate disability ratings or effective dates to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for sinusitis and short-term memory loss, any 
questions as to the appropriate disability ratings or effective 
dates to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).
There is no allegation from the Veteran that she has any evidence 
in her possession that is needed for a full and fair adjudication 
of these claims.  On this issue, the Board notes that the 
Veteran, in a July 2010 statement, requested additional time to 
supplement the record.  Also dated in July 2010 is a form, in 
response to the June 2010 Supplemental Statement of the Case, 
wherein the Veteran responded in the affirmative that she 
understood that if any additional evidence was not submitted 
within a 30-day period, her case would be returned to the Board.  
To date, approximately three months after the date of her July 
2010 request, the Veteran has not submitted any additional 
evidence.  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service treatment records or other records relevant to 
active duty and VA or VA- authorized treatment records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).
 
The Veteran was afforded VA examinations in April 2009 and 
specific opinions as to her claims were obtained.  The Veteran 
has not asserted, and there is no evidence, that any of the 
examination reports are inadequate.  

The Veteran's available service treatment records and all 
identified, authorized, and available post-service treatment 
records relevant to the issues on appeal have been requested or 
obtained.  It appears that a number of the Veteran's service 
treatment records are unavailable.  The Veteran was notified of 
such unavailability at the time of her August 2006 rating 
decision.  However, in this case, such is not prejudicial to the 
Veteran as her claims of entitlement to service connection for 
allergic rhinitis and an acquired psychiatric disorder, to 
include generalized anxiety disorder, have been granted herein.  
As to the issues of entitlement to service connection for 
sinusitis and short-term memory loss, service treatment records 
indicating such are associated with the claims file.  

In sum, the Board finds that the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and that 
the duty to assist and duty to notify provisions of the VCAA have 
been fulfilled and no further action is necessary under the 
mandate of the VCAA.

Additionally, the Board finds there has been substantial 
compliance with its March 2009 remand directives.  The Board 
notes that the U.S. Court of Appeals for Veterans Claims (Court) 
has recently held that "only substantial compliance with the 
terms of the Board's engagement letter would be required, not 
strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall (Stegall v. West, 11 Vet. App. 
268) violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
AMC afforded the Veteran appropriate VA examinations and later 
issued a Supplemental Statement of the Case in June 2010.  Thus, 
the Board finds that the AMC substantially complied with the 
mandates of its remand.  See Stegall, supra, (finding that a 
remand by the Board confers on the appellant the right to 
compliance with its remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the claims 
based on the evidence that is of record consistent with 38 C.F.R. 
§ 3.655 (2010).

Short-Term Memory Loss and Sinusitis

A threshold requirement for the grant of service connection for 
any disability is that the disability claimed must be shown 
present.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the requirement 
of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C.   §§ 1110, 
1131.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The current disability requirement for a service connection claim 
is satisfied if the claimant has a disability at the time the 
claim is filed or during the pendency of that claim.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran's 
service treatment records include treatment for sinusitis and 
report of short-term memory loss, the present inquiry is whether 
the Veteran demonstrated such during the appellate period. 

VA treatment records are silent for complaint, diagnosis, or 
treatment of sinusitis or short-term memory loss.  It is 
significant, however, that during the appellate period, the 
Veteran reported her in-service history of sinusitis and was 
diagnosed with and treated for allergic rhinitis.  It is also 
significant that during the appellate period, the Veteran was 
treated with prescription medication for depression.  There is 
however, no evidence that the Veteran was diagnosed with 
sinusitis or short-term memory loss, or a disability diagnosed to 
include short-term memory loss.

On VA examination in April 2009, the examiner noted that x-ray of 
the sinuses was silent for any pathology and that he did not find 
evidence of sinusitis at the time of the examination, or evidence 
of previous defects as a result of sinusitis.  

On VA psychiatric examination in April 2009, the examiner noted 
that during mental status examination, the Veteran demonstrated 
normal memory.  He reported that while the Veteran reported 
memory loss, full diagnostic criteria for a diagnosis of memory 
loss as a disorder were not present.  Regarding her psychiatric 
treatment, the examiner noted that the Veteran had not been 
treated for a cognitive disorder to include memory loss.   

The Board notes here that forgetting things for a short time is 
something that the Veteran, as a layperson, is competent to 
attest to.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet).  
Forgetting things is, however, analogous to feeling pain or 
discomfort.  That is, such a feeling is merely a noticeable 
symptom that, without an underlying disability, is not something 
for which service connection can be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999). 

The Veteran asserted entitlement to service connection for 
sinusitis and short-term memory loss, to include as secondary to 
an undiagnosed illness.  However, as the Veteran has not 
demonstrated sinusitis or short-term memory loss during the 
appellate period, further inquiry as to whether such are related 
to an undiagnosed illness is not required. 

In this case, there is no probative medical evidence showing 
current diagnoses of sinusitis or short-term memory loss.  As 
there is no evidence establishing current diagnoses, there cannot 
be a discussion as to whether there exists a medical nexus 
between military service and sinusitis or short-term memory loss.  
Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. §§ 1110, 1131, since the 
Veteran does not have a disability, as to sinusitis or short-term 
memory loss, for which service connection can be granted, the 
claims must be denied by operation of law.

Allergic Rhinitis and Generalized Anxiety Disorder

In order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 U.S.C.A. §§ 
101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  The Veteran's allergic 
rhinitis and generalized anxiety disorder, however, are not 
disabilities for which service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 2002 & 
Supp 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
The presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

The Veteran asserts entitlement to service connection for 
allergic rhinitis and an acquired psychiatric disorder, to 
include generalized anxiety disorder, claimed as depression.  

The first requirement for service connection, evidence of a 
current disability, has been met.  On VA examination in April 
2009, the Veteran was diagnosed with severe allergic vasomotor 
rhinitis.  On VA psychiatric examination, also in April 2009, the 
Veteran was diagnosed with generalized anxiety disorder.

The second requirement for service connection, evidence of 
disease or injury in service, as also been met.  The Veteran's 
service treatment records indicate that while on active duty, she 
was treated for upper respiratory complaints and short- term 
memory loss which VA examiners determined represent the onset of 
her current allergic rhinitis and generalized anxiety disorder.
On this issue, the Board notes that, as discussed above, a number 
of the Veteran's service treatment are unavailable.  While the 
Veteran's claims file contains substantial service personnel 
records, there is no service separation document, a DD-214, 
reflecting the Veteran's active service during her unverified 
period of reserve service from March 2003 to July 2004.  However, 
after careful review of the Veteran's available service treatment 
records, the Board is able to conclude that the Veteran served on 
active duty, in Kuwait, from June 2003 to June 2004.  

Specifically, a December 2003 record of treatment indicates that 
the Veteran was seen in Kuwait on active duty status.  An undated 
Deployment Environmental Exposure Documentation indicates that 
the Veteran was billeted in Kuwait from June 2003 to June 2004.  
An undated Adult Preventative and Chronic Care Flowsheet 
indicates that the Veteran underwent pre-deployment examination 
in April 2003 and post-deployment examination in June 2004.  
Thus, the Board finds, based on the available evidence of record 
and giving all reasonable doubt to the Veteran, that she was on 
active duty from June 2003 to June 2004. 

Service treatment records dated in December 2003 indicate that 
the Veteran was diagnosed with sinusitis.  Service treatment 
records dated in June 2004 indicate that the Veteran reported a 
change in her medical condition since the time of her last 
physical examination.  Specifically, she reported that she had 
visited a doctor for sinus problems and that she couldn't keep 
her throat clear.  She also reported that her short-term memory 
loss was worse.  An undated service treatment record indicates 
that the Veteran was treated with prescription medication for 
facial swelling.

The third requirement for service connection, a nexus between the 
claimed in-service disease or injury and the current disability, 
is also met.  

On VA examination in April 2009, the Veteran reported that while 
in Kuwait, she experienced facial swelling and nasal congestion 
was treated with prescription medication.  She reported that she 
continued to have nasal drainage, discharge, and discomfort 
throughout her duty in Kuwait to the present.  She reported that 
she had never been tested for allergies, but that she responded 
to changes in the environment.  The Veteran was diagnosed with 
severe allergic vasomotor rhinitis.  Subsequent to review of the 
Veteran's claims file, the examiner opined that the Veteran's 
current severe allergic vasomotor rhinitis is a continuation of 
the similar problem, episodes of sinusitis and allergies in 2003, 
she experienced during service.  The examiner further opined that 
the Veteran's allergic rhinitis was a known clinical diagnosis 
and not due to any undiagnosed illness.  

On VA psychiatric examination in April 2009, the Veteran reported 
that she noticed memory loss in Kuwait in 2004 and reported the 
same.  The examiner noted that record of such report was brief 
and provided no details.  Mental status examination revealed 
normal memory.  The Veteran was diagnosed with generalized 
anxiety disorder.  The examiner reported that some symptoms of 
memory loss and depression were present; however, full diagnostic 
criteria for diagnoses of the same were not met.  The examiner 
reported that the Veteran's generalized anxiety disorder had its 
onset in 2004.  The Board notes that while examiner opined that 
the Veteran's generalized anxiety disorder was not due to her 
service, he also specifically dated the onset of such in 2004.  
The only in-service complaint the examiner noted, dated in 2004, 
was the Veteran's reported memory loss.  Thus, while the 
examiner's nexus statement confuses the issue, the Board finds 
that his opinion dating the onset of the Veteran's generalized 
anxiety disorder to her 2004 complaint of short-term memory loss 
serves as sufficient evidence of a nexus.  The examiner also 
opined that there is no known medical causation of generalized 
anxiety disorder.  He reported that he considered the Veteran's 
history of exposure to environmental hazards and reported that no 
convincing medical evidence exists to tie the hazards to 
generalized anxiety disorder.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, there is 
current evidence of allergic rhinitis and generalized anxiety 
disorder.  Significantly, VA examiners have determined that the 
Veteran's current allergic rhinitis is related to her in-service 
sinusitis and allergies and that her generalized anxiety disorder 
is related to her in-service complaint of short-term memory loss.  

The Board notes that the RO denied the Veteran's claim of 
entitlement to service connection for allergic rhinitis, by its 
June 2007 Statement of the Case, because such disability existed 
prior to service and was not aggravated beyond normal progression 
during active service.  Indeed, the Veteran's available service 
treatment records dated prior to her above-described active duty 
in Kuwait; indicate that she was treated for sinusitis and 
allergies.  However, it is significant that service treatment 
records from the Veteran's two prior periods of active service 
are unavailable.  It is also significant that the VA examiner, 
after review of the Veteran's claims file to include her in-
service medical history, associated her treatment for sinusitis 
and allergies in Kuwait with her current severe allergic 
vasomotor rhinitis.  Thus, the Board finds that there is no clear 
and convincing evidence, as is required to rebut the presumption 
of soundness, that allergic rhinitis existed prior to service.  
38 C.F.R. § 3.304(b) (2010).




















(CONTINUED ON THE NEXT PAGE)
Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board finds that the Veteran incurred 
allergic rhinitis and an acquired psychiatric disorder, to 
include generalized anxiety disorder, as a result of her active 
duty service.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for short-term memory loss, to include as due 
to an undiagnosed illness, is denied.

Service connection for sinusitis, claimed as upper respiratory 
problems, to include as due to an undiagnosed illness, is denied.

Service connection for allergic rhinitis, claimed as upper 
respiratory problems, to include as due to an undiagnosed 
illness, is granted, subject to the laws and regulations 
governing monetary awards.

Service connection for an acquired psychiatric disorder, to 
include generalized anxiety disorder, claimed as depression, to 
include as due to an undiagnosed illness, is granted, subject to 
the laws and regulations governing monetary awards.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


